DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 12/29/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Status of claims in the instant application:
Claims 1, 2, 6, 7, 8, 9, 10 and 11 are pending.
Claims 3, 4, 5, 12, 13 and 14 are cancelled.
Claims 1, 2, 6, 7, 9 and 11 have been amended.
No new claims has been added.
Priority
The instant application claims benefit of “62/686,591 filed on 06/18/2018”.
Response to Arguments
Applicant’s arguments, see the remarks filed on 12/29/2021
Applicant has not made any arguments, see Applicant’s remarks filed on 12/29/2021, regarding interpretation of claims under 35 USC 112(f). Therefore, Examiner maintains the interpretation of claims under 35 USC 112(f).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language Such claim limitations are:
	Claim 9 recites:
“… a user verification module operable to identify whether the user has elected to opt in ...”
“… a permissions module operable to ascertain a set of permissions …”
“…a communications module operable to transmit the transaction information to the distributed computing system …”
Claim 10 recites:
“… the communications module is configured to receive a key for the user
Claim 11 recites:
	“… the communications module is configured to transmit …”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
An inspection of the specification of the instant application reveals the following:
“Para [0012]: Another aspect of the invention relates to a system for recording a transaction between a user and a transaction system on a distributed ledger maintained by a distributed computing system. The system includes a user verification module operable to identify whether the user has elected to opt in; a permissions module operable to ascertain a set of permissions associated with the transaction information, and apply the set of permissions to filter the transaction information prior to a communications module operable to transmit the transaction information to the distributed computing system for validation and entry on the distributed ledger maintained by the distributed computing system.
Para [0013]: In certain embodiments the communications module is configured to receive a key for the user where the user has opted in, and transmit the transaction information and key to the distributed computing system for validation and entry on the distributed ledger. In the case where the user has not opted in, the communications module is configured to receive device information associated with the transaction, and transmit the transaction information and the device information to the distributed computing system for validation and entry on the distributed ledger. The distributed ledger may be a blockchain. Where the distributed ledger is a blockchain, the communication module is operable to transmit the transaction information by generating a block with the transaction information and the key or the device information, and broadcasting the block to the distributed computing system. The device information recorded with the transactions may be used to locate records of past transactions by the user on the distributed ledger, at the election of the user at some later time.
Para [0057]: Particular embodiments of the invention may be implemented by blockchain technology which is operated over a peer-to-peer (P2P) network that is used to support a distributed ledger to record transactions between Internet users (e.g. the "customers", "consumers" or "clients") and Internet websites (e.g. "advertisers" or "merchants"). Blockchain technology is used for the storage and retrieval of activities While only a few representative nodes 112A, 112B and 112C are illustrated in FIG. 2, it should be understood that any number of nodes 112 may be interconnected to form distributed computing system 110, and the number of nodes N in the P2P network can fluctuate as nodes 112 are added or removed. Each node 112 may be any device that is capable of processing data. Nodes 112 may include, for example, desktop or laptop computers, or specialized processors including graphics processing units (GPU), field programmable gate array (FPGAs) and application specific integrated circuits (ASICs). Nodes 112 may also include mobile devices, Internet of Things (IoT) devices or home appliances, set-top boxes, smartphones, tablets and smart watches, or any other cellular-enabled, WiFi-enabled, or Bluetooth-enabled device which is capable of processing data and is operable to connect with the network 108.
Para [0060]: In particular embodiments, each of user devices 106, server systems 116 and nodes 112 are operable to execute instructions provided by relevant modules of a blockchain software application. A local copy of the blockchain software application may be stored in program memory of the user devices 106, server systems 116 and nodes 112. Alternately, all or at least part of the functions of the blockchain application may be made accessible to one or more of the user devices 106, server systems 116 and nodes 112 through a VPN (virtual private network) connection, remote desktop connection, a cloud, Software as a Service (SaaS) delivery, and the like. In a blockchain system, records of transactions are stored as blocks. The blockchain is organized so that entries can only be appended to the blockchain. The blockchain software application enables the user device 106 or server system 116 to generate a record of the transaction in the form of a block, and broadcast it to the P2P network (distributed computing system 110) through network 108. Each of the nodes 112 receives the broadcast, and executes instructions provided by the blockchain software application to validate the record. If consensus among the nodes 112 is reached, each node 112 appends the record to its own copy of the blockchain ledger.”
Examiner considers that various modules in the claimed invention, as identified previously, are software application[s] (algorithm[s]) executing on hardware elements performing the recited functions.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Allowable Subject Matter
Claims 1-2 and 6-11 are allowed, but they are renumbered as claims 1-8.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the examination of applicant’s amended claim set filed on 12/29/2021 in response to office action mailed on 09/30/2021. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
PGPUB US 20080011837 A1, Wesley: Wesley discloses a system and method for administration of a customer loyalty program at a point of sale terminal. The system, in one embodiment, contains a database of customer records for the loyalty program where each customer record contains information about a customer's payment device and information about a customer's mobile device. The system may locate a customer record in a database based on payment device or mobile device information captured at the point of sale terminal and apply any applicable loyalty program discounts. The system may then forward the payment device information to a third-party payment processor for payment processing. The system may print out a receipt at the point of sale terminal indicating any discounts and containing a promotional message. The system may also send a promotional message to the customer's mobile device using the mobile device information stored in the customer's record.
The present invention relates to the management, enrollment, and redemption aspects of a loyalty program using a point of sale (POS) terminal, a program management system, and a customer's mobile device.
PGPUB US 20150186536 A1, BOSWORTH et al.: BOSWORTH discloses methods and apparatus to monitor media presentations. An example method includes storing a consent indicator at a central facility in connection with a user of a media device; and, when monitoring data representative of an exposure to media of the user is received, determining a value of the consent indicator; when the value indicates that the user is an opted-in user, storing a first type of exposure indication in association with the first media, the first type of exposure indication to include personally identifying information associated with the user stored in connection with the first media; and when the value indicates that the user is an opted-out user, storing a second type of exposure indication in association with the first media, the second type of exposure indication to omit the personal identifying information associated with the user from being stored in connection with the first media.
	PGPUB US 20190372770 A1, Xu et al.: Xu discloses a specialized networking and application system which includes a consent and campaign blockchain network for advertising campaigns. Off-chain databases are used to store a user's personal data records that are not suitable to be stored in blockchain ledger system. A user receives an opt-in request link prompting the user to consent to receiving advertising campaign messages. The invention verifies user's consent using a single-use token and, if the verification is successful, the advertising campaign messages are transmitted to the user. The invention enables users to centrally manage their consents/preferences for various enterprises, various channels and/or campaigns, storing encrypted subscribers' consents/preferences data into trusted blockchain network, validating the preferences 
The consent management system and method disclosed manages the consent status, tracking, and auditing to ensure compliance with local laws and regulations. The goal is to respect the privacy of the users, and this convention ensures that none of the subscriber credentials are distributed, leaving the subscriber in control.
	PGPUB US 20180109541 A1, Gleichauf: Gleichauf discloses methods, apparatuses, and/or articles of manufacture are disclosed that may be implemented, in whole or in part, using one or more mobile communication devices and/or processing devices to facilitate and/or support one or more operations and/or techniques for blockchain mining using trusted nodes, such as via democratization of associated resources for fair blockchain mining, for example.	 Gleichauf discloses that user of a mobile device be given an option of joining a community of wireless subscribers, such as via an opt-in feature, so as to contribute an idle cycle from the associated mobile device for mining blocks of on-line transactions. At times, an idle cycle from mobile device may be contributed as it completes its normal charging cycle, such as at night while a network is usually underutilized, as one possible example. In exchange, an opt-in user may receive and/or share a reward and/or appropriate fee earned as part of a blockchain mining process, such as if a mining node running on the user's mobile device successfully mines a particular block, for example
However, none of the prior arts of record, alone or in combination, discloses all the limitations of the amended independent claims 1 and 9, specifically they do not disclose the combination of claim limitations as recited in independent amended claims, identifying whether the user has elected to opt in to a loyalty program of the transaction system; where the user has not already opted in to the loyalty program, receiving device information associated with the transaction, and transmitting the transaction information and the device information to the distributed computing system for validation and entry on the distributed ledger, wherein transmitting the transaction information and the device information to the distributed computing system comprises generating a block with the transaction information and the device information, and broadcasting the block to the distributed computing system, and using the device information to locate records of past transactions by the user on the distributed ledger.”
Therefore, the independent claims are allowable over the prior arts. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed because of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434